UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4575



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL ANTHONY SPENCER, a/k/a Jamaican Mike,
a/k/a Martin Cabral Cole,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-01-25)


Submitted:   July 30, 2003                 Decided:   October 10, 2003


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Downes, Front Royal, Virginia, for Appellant. Thomas
Oliver Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Spencer seeks to appeal his sentence of 170

months’ imprisonment imposed pursuant to a guilty plea and written

plea agreement to distribution of crack cocaine within 1000 feet of

a school, in violation of 21 U.S.C. §§ 841(a)(1), 860 (2000).

Spencer’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), alleging sentencing issues, but stating that

in his view, the issues were not meritorious.            Spencer has filed a

pro se supplemental brief challenging his sentence.

     The Government has filed a motion to dismiss the appeal based

on Spencer’s waiver of the right to appeal his sentence contained

in his plea agreement. We grant the Government’s motion to dismiss

because Spencer validly waived his right to appeal his sentence,

and the only issues raised on appeal challenge Spencer’s sentence.

We deny Spencer’s motion for new counsel.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.             This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave    to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because


                                      2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3